Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2008

Young v. Levi
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4452




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Young v. Levi" (2008). 2008 Decisions. Paper 85.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/85


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
 BLD-110                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 07-4452
                                     ___________

                                REGINALD YOUNG,

                                           Appellant

                                            v.

                    TROY LEVI, WARDEN, F.D.C. - PHILA.;
                  U.S. ATTORNEY GENERAL (ACTING); JOHN
                 CLARK, DIRECTOR, U.S. MARSHAL'S SERVICE
                    ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 07-cv-04257)
                     District Judge: Honorable R. Barclay Surrick
                     ____________________________________

 Submitted for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P.
                                       10.6
                                 January 25, 2008
               Before: MCKEE, RENDELL and SMITH, Circuit Judges

                          Opinion filed: December 17, 2008
                                     _________

                                       OPINION
                                      _________

PER CURIAM

      Reginald Young appeals the District Court’s dismissal of his § 2241 petition as

frivolous. In August 2005, Young was indicted and charged with three counts of drug
trafficking. In June 2006, after a three-day jury trial, Young was convicted on all counts.

He has not yet been sentenced. On October 11, 2007, Young filed a petition pursuant to

28 U.S.C. § 2241. He argued that his arrest, detention, and indictment were unlawful, and

he was being held in violation of Due Process. He argues that he was misled by his

attorney into stipulating that some evidence that had been destroyed was four kilograms

of narcotics.1 He also contends that the grand jury indictment was procedurally defective,

and that the prosecution withheld exculpatory evidence. The District Court dismissed the

petition as frivolous. Young filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. Summary action is appropriate if

there is no substantial question presented in the appeal. See Third Circuit LAR 27.4. The

District Court is not required to act on Young’s pro se filings while he is represented by

counsel. United States v. Essig, 10 F.3d 968, 973 (3d Cir. 1993). Accordingly, we will

summarily affirm the District Court’s order. See Third Circuit I.O.P. 10.6. Young’s

motion to dismiss the appeal without prejudice is denied.




   1
     In denying Young’s motions for judgment of acquittal and for a new trial, the District
Court noted that the drugs involved in Young’s criminal case were not destroyed as had
been originally thought. Moreover, the District Court noted that Young’s defense was
that he was not involved in the drug transaction - not that the transfer of those drugs never
occurred.

                                              2